Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dawn Gardner on 05/17/2022.
The amended claims are listed below.
Claim 18: Change the recitation “any oxidation reaction” (line 2) to “any detrimental interaction”. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/04/2022 has been entered. Claim 10 is cancelled. Claim 22 is newly added. Claims 1-9 and 11-22 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/945,067 filed on 07/31/2020 and claims benefit of US Provisional Application No. 62/881,836 filed on 08/01/2019.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 05/04/2022 have been considered.

Withdrawn Claim Objections/Rejections

The objection of claims 2, 3, 5-9, and 11-21 because of improper recitation, as set forth on page 2 of the Non-Final Rejection mailed on 03/01/2022, is withdrawn in view of amended claims.
The objection of claims 3 and 9 because of improper period, as set forth on page 3 of the Non-Final Rejection mailed on 03/01/2022, is withdrawn in view of amended claims.
The rejection of claims 1-9 and 11-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-5 of the Non-Final Rejection mailed on 03/01/2022, is withdrawn in view of amended claims 1, 2, 4, 8, 9, 11, 18, and 20. Claims 3, 12-17, 19, and 21 depend from claim 1. Claims 5-7 depend from claim 4.
The rejection of claims 1, 2, 4-7, 11, 14-19, and 21 under 35 U.S.C. 103 as being unpatentable over Ahumada Ayala, as set forth on pages 6-8 of the Non-Final Rejection mailed on 03/01/2022, is withdrawn in view of amended claims 1 and 4. Claims 2, 11, 14-19, and 21 depend from claim 1. Claims 5-7 depend from claim 4.
The rejection of claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rayudu, as set forth on pages 8-11 of the Non-Final Rejection mailed on 03/01/2022, is withdrawn in view of amended claims 1 and 4. Claims 2, 3, 8, 9, and 11-21 depend from claim 1. Claims 5-7 depend from claim 4.

Allowable Subject Matter
The amended claims 1, 4, 8, and 9 are allowed. Claims 2, 3, and 11-22, depending from claim 1; and claims 5-7, depending from claim 4, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A topical gel formulation comprising active ingredients of 1-1.5 wt.% clindamycin phosphate, 2.5-3.5 wt.% benzoyl peroxide, and 0.1-0.2 wt.% adapalene, in combination with a gelling agent, an additional agent as a polyhydric alcohol, and water, wherein said benzoyl peroxide is not encapsulated or entrained in a microsponge; and claims 4, 8, and 9, directed to a method of treating an inflammatory skin condition using (or a drug container comprising; a method of making) the claim 1 formulation, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 03/01/2022, in which Ahumada Ayala (US 2009/0318371, published on December 24, 2009) disclosed a topical preparation for treating mild to severe acne in the form of a pharmaceutical gel and cream comprising:  . Benzoyl peroxide is used coated (in microsponges) which prevents its reaction with the retinoids (Tazarotene or Adapalene) and with the antibiotic (Clindamycin Phosphate). It contains 60-80% water. Carbomer or Carboxy vinyl polymer is an excellent gelling agent. Triethanolamine is a neutralizer which binds Carbopol molecules, thus facilitating gel formation and allowing to maintain formulation pH within allowed limits according to the skin pH. Objective: To provide society with a polydrug for every kind of acne having higher efficiency and safety, thus offering better results in less time with few adverse reactions (pages 1/4 to 4/4, [0001, 0061, 0062, 0066, 0069, 0073, and 0077]). Rayudu (US 2016/0120797, published on May 5, 2016) disclosed a mixed group of clindamycin treatment, benzoyl peroxide treatment, and retinoid treatment for acne in 10 patients:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Example 5: NSAID (microencapsulated diclofenac, 0.1-5 wt.%), antibacterial (benzoyl peroxide, 2.5-10 wt.%), and antibiotic (clindamycin, 1-2 wt.%). Example 9: NSAID (vehicle gel diclofenac, 5 wt.%), antibacterial (benzoyl peroxide, 2.5-10 wt. %), and retinoid (adapalene, 0.1-0.3 wt.%). Example 11: NSAID (vehicle gel diclofenac, 5 wt.%), antibiotic (clindamycin 1-2 wt.%), and retinoid (adapalene, 0.1-0.3 wt.%). In specific embodiments, the clindamycin can be clindamycin phosphate. The carriers for topically administering pharmaceuticals, including pharmaceutically acceptable solvents, such as a polyalcohol or water; emulsions, such as creams or lotions; gels; ointments. The topical composition further includes a pharmaceutically acceptable gelling agent selected from carbomers, glycerine polyacrylate, and mixtures thereof. Carbomers include 910, 940, 941, and 1342. More particularly, the preferred compositional weight percent range for CARBOPOL® is between about 0.5% to about 2%. These polymers dissolve in water and form a clear or slightly hazy gel upon neutralization with a caustic material such as sodium hydroxide, potassium hydroxide, or triethanolamine. The pH of the topical formulations is preferably within a physiologically acceptable pH, e.g., within the range of about 5 to about 8, more preferably, of about 5.5 to about 6.5. Examples of suitable tonicity-adjusting agents include, mannitol, dextrose, glycerin, and propylene glycol. Dosages and dosing frequency will be determined by a trained medical professional depending on the activity of the compounds used, the characteristics of the particular topical formulation, and the identity and severity of the dermatologic disorder treated (pages 11/21 to 13/21, [0212, 0223, 0227, 0229, and 0251]; pages 6/21 to 10/21, [0125, 0193, 0197-0199, 0204, and 0205]). Also, the topical compositions are topically applied directly to the affected area in any conventional manner well known in the art, e.g., by dropper or applicator stick, as a mist via an aerosol applicator. An atomizer is a similar device that is pressurized by a hand-operated pump (page 11/21, [0214]; page 8/21, [0168]). Furthermore, the topical compositions are prepared by mixing a pharmaceutically acceptable carrier with a therapeutically effective amount of active pharmaceutical ingredient(s) according to known methods. An emulsion is a dispersed system including at least two immiscible phases, one phase dispersed in the other as droplets ranging in diameter from 0.1 μm to 100 μm. An emulsifying agent is typically included to improve stability. Preferred water-soluble ointment bases are prepared from polyethylene glycols of varying molecular weight. Gels are semisolid systems consisting of suspensions of small inorganic particles or large organic molecules interpenetrated by a liquid. When the gel mass includes a network of small discrete inorganic particles, it is classified as a two-phase gel (pages 8/21 to 9/21, [0162 and 0194-0196]). However, the references did not teach or suggest the limitation “1-1.5 wt.% clindamycin phosphate, 2.5-3.5 wt.% benzoyl peroxide, and 0.1-0.2 wt.% adapalene… wherein said benzoyl peroxide is not encapsulated or entrained in a microsponge”, required by claims 1, 4, 8, and 9 and demonstrated to show 2 or 2+ folds increased Success (defined as at least a 2-grade improvement from baseline) rate of 44.4% (= 52.5% - 8.1%) compared with 19.7% (= 27.8% - 8.1%) for benzoyl peroxide/adapalene, 22.4% (= 30.5% - 8.1) for clindamycin phosphate/benzoyl peroxide, or 22.2% (= 30.3% - 8.1%) for clindamycin phosphate/adapalene, along with 2 folds lower percentage (2.8%) of Subjects who prematurely discontinued from the study due to an adverse event compared with 5.5% in benzoyl peroxide/adapalene (see Table 3 and Table 4 of the Specification), which constitutes unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 11-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623